Case 3:19-cv-01412-MMH-MCR Document 91 Filed 03/25/20 Page 1 of 5 PageID 781




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION


    C.K.,

                   Plaintiff,
                                                                  Case No. 3:19-cv-1412-J-34MCR
    vs.

    WYNDHAM HOTELS AND RESORTS,
    INC., et al.,

                   Defendants.
                                                 /


                                                ORDER

            THIS CAUSE is before the Court on Plaintiff’s responses in opposition to

    Defendants’ motions to dismiss. See Docs. 81-84 (Responses), filed on March 18, 2020.

    In the Responses, in addition to asserting that the motions to dismiss are due to be denied,

    Plaintiff alternatively requests that any dismissal be without prejudice. See Docs. 81 & 82

    at 20; Docs. 83 & 84 at 21. In doing so, Plaintiff is requesting that, in the event the Court

    determines that the allegations in her Complaint are inadequate, she have the ability to file

    an amended complaint or a new complaint in a separate action.                  As this Court has

    previously instructed Plaintiff, see Order (Doc. 54), 1 her request for leave to amend is

    legally insufficient and therefore due to be denied.


            1
             In response to a different motion to dismiss, Plaintiff similarly requested that she be
    permitted to amend her Complaint if the Court determined the motions to dismiss were due to be
    granted. See Plaintiff’s Response in Opposition to Defendant Hilton Worldwide Holdings Inc.’s
    Motion to Dismiss Under Rule 21, or, in the Alternative, Under Rule 12(b)(6) (Doc. 53; First
    Response). On February 10, 2020, the Court denied the First Response to the extent that Plaintiff
    requested affirmative relief from the Court. See Order at 3. The Court advised Plaintiff that her
    request was not properly before the Court and directed Plaintiff to file an appropriate motion if she
    desired to amend her Complaint.
Case 3:19-cv-01412-MMH-MCR Document 91 Filed 03/25/20 Page 2 of 5 PageID 782




           Pursuant to Rule 7, and Eleventh Circuit precedent, a request for affirmative relief

    must be presented to the Court in a motion. See Fed. R. Civ. P. 7(b) (“A request for a court

    order must be made by motion.”). Thus, a request for affirmative relief, such as a request

    for leave to amend a pleading, is not properly made when simply included in a response to

    a motion. See Rosenberg v. Gould, 554 F.3d 962, 965 (11th Cir. 2009) (“‘Where a request

    for leave to file an amended complaint simply is imbedded within an opposition

    memorandum, the issue has not been raised properly.’” (quoting Posner v. Essex Ins. Co.,

    178 F.3d 1209, 1222 (11th Cir. 1999))); Davidson v. Maraj, 609 F. App’x 994, 1002 (11th

    Cir. 2015) (“It has long been established in this Circuit that a district court does not abuse

    its discretion by denying a general and cursory request for leave to amend contained in an

    opposition brief.” (citations omitted)). Indeed, “the proper method to request leave to

    amend is through filing a motion, and such motion for leave to amend should either set

    forth the substance of the proposed amendment or attach a copy of the proposed

    amendment.” Burgess v. Religious Tech. Ctr., Inc., 600 F. App’x 657, 665 (11th Cir. 2015)

    (citing Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999)); see also Newton v. Duke

    Energy Fla., LLC, 895 F.3d 1270, 1277 (11th Cir. 2018) (“When moving the district court

    for leave to amend its complaint, the plaintiff must ‘set forth the substance of the proposed

    amendment or attach a copy of the proposed amendment’ to its motion.” (quoting Cita Tr.

    Co. AG v. Fifth Third Bank, 879 F.3d 1151, 1157 (11th Cir. 2018))); McGinley v. Fla. Dep’t

    of Highway Safety and Motor Vehicles, 438 F. App’x 754, 757 (11th Cir. 2011) (affirming

    denial of leave to amend where plaintiff did not set forth the substance of the proposed

    amendment). This makes sense because without knowing the substance of a plaintiff’s

    proposed amendment, a court would be unable to determine whether the plaintiff could




                                                  2
Case 3:19-cv-01412-MMH-MCR Document 91 Filed 03/25/20 Page 3 of 5 PageID 783




    amend the complaint to cure a defective claim. See U.S. ex rel. Atkins v. Mclnteer, 470

    F.3d 1350, 1362 (11th Cir. 2006) (“[A] plaintiff should not be allowed to amend [her]

    complaint without showing how the complaint could be amended to save the meritless

    claim.” (internal quotation marks and citation omitted)). Thus, to the extent Plaintiff’s

    request that any dismissal be without prejudice is intended to seek or secure an opportunity

    to file an amended complaint, it is not property before the Court. 2

           Once again, Plaintiff is advised that, if she believes a better drafted complaint would

    cure any alleged deficiency identified by Defendants in their respective motions to dismiss,

    Plaintiff is required to file an appropriate motion for leave to amend her Complaint, in

    accordance with the Federal Rules of Civil Procedure and the Local Rules of this Court. 3

    Significantly, Plaintiff cannot await the Court’s ruling on the motions to dismiss before

    properly seeking leave to amend. See Avena v. Imperial Salon & Spa, Inc., 740 F. App’x

    679, 683 (11th Cir. 2018) (stating that the Eleventh Circuit has “rejected the idea that a

    party can await a ruling on a motion to dismiss before filing a motion for leave to amend”)

    (citing Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002)).

    Plaintiff is further cautioned that in the event the Court determines that the motions to

    dismiss for failure to state a claim are due to be granted, and Plaintiff has not filed a proper

    motion requesting leave to amend, any such dismissal likely would be with prejudice. See


           2
               Plaintiff’s request also fails to comply with Local Rules 3.01(a) and 3.01(g), United States
    District Court, Middle District of Florida (Local Rule(s)). Local Rule 3.01(a) requires a memorandum
    of legal authority in support of a request from the Court. See Local Rule 3.01(a). Local Rule 3.01(g)
    requires certification that the moving party has conferred with opposing counsel in a good faith
    effort to resolve the issue raised by the motion and advising the Court whether opposing counsel
    agrees to the relief requested. See Local Rule 3.01(g).
             3
               In making this observation, the Court expresses absolutely no opinion on the merit of
    Defendants’ arguments. Indeed, the Court has not yet undertaken a review of the substantive
    arguments. Rather, as is this Court’s custom, in this Order in an abundance of caution the Court
    simply addresses the procedural posture of the case.



                                                      3
Case 3:19-cv-01412-MMH-MCR Document 91 Filed 03/25/20 Page 4 of 5 PageID 784




    Eiber Radiology, Inc. v. Toshiba Am. Med. Sys., Inc., 673 F. App’x 925, 929-930 (11th Cir.

    2016) (noting that a dismissal for failure to state a claim under Rule 12(b)(6) ordinarily acts

    as a dismissal with prejudice and affirming the refusal to give a plaintiff a “second bite at

    [the] apple” where the plaintiff “inexplicably failed to follow the well-troden procedural path

    toward amendment”); see also Wagner, 314 F.3d at 542 (“A district court is not required to

    grant a plaintiff leave to amend [her] complaint sua sponte when the plaintiff, who is

    represented by counsel, never filed a motion to amend nor requested leave to amend

    before the district court.”); Long, 181 F.3d at 1279-80 (holding that a plaintiff’s failure to

    properly request leave to amend “preclude[d] the plaintiff’s argument on appeal that the

    district court abused its discretion by denying her leave to amend her complaint”);

    Davidson, 609 F. App’x at 1002 (“Under our case law, Davidson’s request for leave to

    amend was insufficient as a matter of law and the district court did not abuse its discretion

    in denying it.”); Cita, 879 F.3d at 1157 (holding that the plaintiff had failed to properly move

    to amend its complaint where “[a]ll [the plaintiff] did was, in the conclusion of its response

    in opposition to Fifth Third’s motion to dismiss the complaint, alternatively request dismissal

    without prejudice so that it could amend the complaint”).



           Accordingly, it is

           ORDERED:

           To the extent that she requests affirmative relief from the Court, Plaintiff’s

    Responses in opposition to Defendants’ motions to dismiss (Docs. 81-84) are DENIED




                                                   4
Case 3:19-cv-01412-MMH-MCR Document 91 Filed 03/25/20 Page 5 of 5 PageID 785




    without prejudice to filing a legally sufficient motion for leave to amend that complies with

    the Federal Rules of Civil Procedure and the Local Rules of this Court.

           DONE AND ORDERED in Jacksonville, Florida, March 25, 2020.




    lc23
    Copies to:
    Counsel of Record




                                                 5
